DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendments and Remarks filed on 05/24/2022
Claims 1-4, 7, 10 and 17 have been cancelled
Claims 18-27 are new

Response to Arguments
Applicant's arguments and Amendments filed on 05/24/2022 have been fully considered.  In view of the Amendments and Terminal Disclaimer filed on 05/24/2022, all objections and rejections have been withdrawn. 

Allowable Subject Matter
Claims 5-6, 8-9, 11-16, 18-27 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 5 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a solid-state imaging device as recited in “a second substrate including a second semiconductor substrate and a second multi-layered wiring layer stacked on the second semiconductor substrate, the second semiconductor substrate having a circuit formed thereon, the circuit having a predetermined function; 
a third substrate including a third semiconductor substrate and a third multi- layered wiring layer stacked on the third semiconductor substrate, the third semiconductor substrate having a circuit formed thereon, the circuit having a predetermined function; 
a first coupling structure, wherein the first coupling structure electrically couples a circuit of the first substrate and the circuit of the second substrate to each other; and 
a second coupling structure, wherein the second coupling structure electrically couples the circuit of the second substrate and the circuit of the third substrate to each other, 
wherein the first substrate, the second substrate, and the third substrate are stacked in this order, 
wherein the first substrate and the second substrate are bonded together such that the first multi-layered wiring layer and the second semiconductor substrate are opposed to each other, 
wherein the first coupling structure includes a via having a structure in which electrically-conductive materials are embedded in a first through hole that exposes a predetermined wiring line in the first multi-layered wiring layer and in a second through hole that exposes a predetermined wiring line in the second multi-layered wiring layer and is different from the first through hole, or a structure in which films including electrically-conductive materials are formed on inner walls of the first through hole and the second through hole, 
wherein the second coupling structure includes an opening provided by penetrating at least the first substrate from a back surface side of the first substrate to expose the predetermined wiring line in the second multi-layered wiring layer, and an opening provided by penetrating at least the first substrate and the second substrate from the back surface side of the first substrate to expose a predetermined wiring line in the third multi-layered wiring layer, 
wherein pads that function as I/O units exist on a back surface of the first substrate, 
wherein a film including an electrically-conductive material is formed on an inner wall of the opening, 
wherein the predetermined wiring line in the second multi-layered wiring layer that is exposed by the opening and the predetermined wiring line in the third multi- layered wiring layer that is exposed by the opening are electrically coupled to the pads by the electrically-conductive material; 
wherein the predetermined wiring line in the second multi-layered wiring layer and the predetermined wiring line in the third multi-layered wiring layer are electrically coupled to the same pad by the electrically-conductive material” as combined with other limitations in claim 5. 

Regarding independent claim 6 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a solid-state imaging device as recited in “a second substrate including a second semiconductor substrate and a second multi-layered wiring layer stacked on the second semiconductor substrate, the second semiconductor substrate having a circuit formed thereon, the circuit having a predetermined function; 
a third substrate including a third semiconductor substrate and a third multi- layered wiring layer stacked on the third semiconductor substrate, the third semiconductor substrate having a circuit formed thereon, the circuit having a predetermined function; 
a first coupling structure, wherein the first coupling structure electrically couples a circuit of the first substrate and the circuit of the second substrate to each other; and 
a second coupling structure, wherein the second coupling structure electrically couples the circuit of the second substrate and the circuit of the third substrate to each other, 
wherein the first substrate, the second substrate, and the third substrate are stacked in this order, 
wherein the first substrate and the second substrate are bonded together such that the first multi-layered wiring layer and the second semiconductor substrate are opposed to each other, 
wherein the first coupling structure includes a via having a structure in which electrically-conductive materials are embedded in a first through hole that exposes a predetermined wiring line in the first multi-layered wiring layer and in a second through hole that exposes a predetermined wiring line in the second multi-layered wiring layer and is different from the first through hole, or a structure in which films including electrically-conductive materials are formed on inner walls of the first through hole and the second through hole, 
wherein the second coupling structure includes an opening provided by penetrating at least the first substrate from a back surface side of the first substrate to expose the predetermined wiring line in the second multi-layered wiring layer, and an opening provided by penetrating at least the first substrate and the second substrate from the back surface side of the first substrate to expose a predetermined wiring line in the third multi-layered wiring layer, 
wherein pads that function as I/O units exist on a back surface of the first substrate, 
wherein a film including an electrically-conductive material is formed on an inner wall of the opening, 
wherein the predetermined wiring line in the second multi-layered wiring layer that is exposed by the opening and the predetermined wiring line in the third multi- layered wiring layer that is exposed by the opening are electrically coupled to the pads by the electrically-conductive material; 
wherein the predetermined wiring line in the second multi-layered wiring layer and the predetermined wiring line in the third multi-layered wiring layer are electrically coupled to the pads by the electrically-conductive material, the pads being different from each other” as combined with other limitations in claim 6.

Regarding independent claim 8 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a solid-state imaging device as recited in “a second substrate including a second semiconductor substrate and a second multi-layered wiring layer stacked on the second semiconductor substrate, the second semiconductor substrate having a circuit formed thereon, the circuit having a predetermined function; 
a third substrate including a third semiconductor substrate and a third multi- layered wiring layer stacked on the third semiconductor substrate, the third semiconductor substrate having a circuit formed thereon, the circuit having a predetermined function; 
a first coupling structure, wherein the first coupling structure electrically couples a circuit of the first substrate and the circuit of the second substrate to each other; and 
a second coupling structure, wherein the second coupling structure electrically couples the circuit of the second substrate and the circuit of the third substrate to each other, 
wherein the first substrate, the second substrate, and the third substrate are stacked in this order, 
wherein the first substrate and the second substrate are bonded together such that the first multi-layered wiring layer and the second semiconductor substrate are opposed to each other, 
wherein the first coupling structure includes a via having a structure in which electrically-conductive materials are embedded in a first through hole that exposes a predetermined wiring line in the first multi-layered wiring layer and in a second through hole that exposes a predetermined wiring line in the second multi-layered wiring layer and is different from the first through hole, or a structure in which films including electrically-conductive materials are formed on inner walls of the first through hole and the second through hole, 
wherein the second coupling structure includes an opening provided by penetrating at least the first substrate from a back surface side of the first substrate to expose the predetermined wiring line in the second multi-layered wiring layer, and an opening provided by penetrating at least the first substrate and the second substrate from the back surface side of the first substrate to expose a predetermined wiring line in the third multi-layered wiring layer, 
wherein pads that function as I/O units exist on a back surface of the first substrate, 
wherein a film including an electrically-conductive material is formed on an inner wall of the opening, 
wherein the predetermined wiring line in the second multi-layered wiring layer that is exposed by the opening and the predetermined wiring line in the third multi- layered wiring layer that is exposed by the opening are electrically coupled to the pads by the electrically-conductive material; 
wherein the via has a structure in which electrically-conductive materials are embedded in a first through hole that exposes the predetermined wiring line in the second multi-layered wiring layer and in a second through hole that exposes the predetermined wiring line in the third multi-layered wiring layer and is different from the first through hole, or a structure in which films including electrically-conductive materials are formed on inner walls of the first through hole and the second through hole” as combined with other limitations in claim 8.

Regarding independent claim 9 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a solid-state imaging device as recited in “a second substrate including a second semiconductor substrate and a second multi-layered wiring layer stacked on the second semiconductor substrate, the second semiconductor substrate having a circuit formed thereon, the circuit having a predetermined function; 
a third substrate including a third semiconductor substrate and a third multi- layered wiring layer stacked on the third semiconductor substrate, the third semiconductor substrate having a circuit formed thereon, the circuit having a predetermined function; 
a first coupling structure, wherein the first coupling structure electrically couples a circuit of the first substrate and the circuit of the second substrate to each other; and 
a second coupling structure, wherein the second coupling structure electrically couples the circuit of the second substrate and the circuit of the third substrate to each other, 
wherein the first substrate, the second substrate, and the third substrate are stacked in this order, 
wherein the first substrate and the second substrate are bonded together such that the first multi-layered wiring layer and the second semiconductor substrate are opposed to each other, 
wherein the first coupling structure includes a via having a structure in which electrically-conductive materials are embedded in a first through hole that exposes a predetermined wiring line in the first multi-layered wiring layer and in a second through hole that exposes a predetermined wiring line in the second multi-layered wiring layer and is different from the first through hole, or a structure in which films including electrically-conductive materials are formed on inner walls of the first through hole and the second through hole, 
wherein the second coupling structure includes an opening provided by penetrating at least the first substrate from a back surface side of the first substrate to expose the predetermined wiring line in the second multi-layered wiring layer, and an opening provided by penetrating at least the first substrate and the second substrate from the back surface side of the first substrate to expose a predetermined wiring line in the third multi-layered wiring layer, 
wherein pads that function as I/O units exist on a back surface of the first substrate, 
wherein a film including an electrically-conductive material is formed on an inner wall of the opening, 
wherein the predetermined wiring line in the second multi-layered wiring layer that is exposed by the opening and the predetermined wiring line in the third multi- layered wiring layer that is exposed by the opening are electrically coupled to the pads by the electrically-conductive material; and
wherein the via has a structure in which an electrically-conductive material is embedded in one through hole provided to be in contact with the predetermined wiring line in the second multi-layered wiring layer and expose the predetermined wiring line in the third multi-layered wiring layer or in one through hole provided to be in contact with the predetermined wiring line in the third multi-layered wiring layer and expose the predetermined wiring line in the second multi-layered wiring layer, or a structure in which films including electrically-conductive materials are formed on inner walls of the first through hole and the second through hole” as combined with other limitations in claim 9.

Regarding independent claim 11 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a solid-state imaging device as recited in “a second substrate including a second semiconductor substrate and a second multi-layered wiring layer stacked on the second semiconductor substrate, the second semiconductor substrate having a circuit formed thereon, the circuit having a predetermined function; 
a third substrate including a third semiconductor substrate and a third multi- layered wiring layer stacked on the third semiconductor substrate, the third semiconductor substrate having a circuit formed thereon, the circuit having a predetermined function; and 
a third coupling structure for electrically coupling the circuit of the first substrate and the circuit of the third substrate to each other, 
wherein the first substrate, the second substrate, and the third substrate are stacked in this order, 
wherein the first substrate and the second substrate being bonded together such that the first multi-layered wiring layer and the second semiconductor substrate are opposed to each other, 
wherein the solid-state imaging device includes a first coupling structure for electrically coupling a circuit of the first substrate and the circuit of the second substrate to each other, 
wherein the first coupling structure includes a via having a structure in which electrically-conductive materials are embedded in a first through hole that exposes a predetermined wiring line in the first multi-layered wiring layer and in a second through hole that exposes a predetermined wiring line in the second multi-layered wiring layer and is different from the first through hole, or a structure in which films including electrically-conductive materials are formed on inner walls of the first through hole and the second through hole, 
wherein the second substrate and the third substrate are bonded together in a manner that the second multi-layered wiring layer and the third multi-layered wiring layer are opposed to each other, 
wherein the third coupling structure includes a via provided by penetrating at least the second substrate from a back surface side of the first substrate or a back surface side of the third substrate, the via electrically coupling a predetermined wiring line in the first multi-layered wiring layer and a predetermined wiring line in the third multi-layered wiring layer to each other; and
wherein the via has a structure in which electrically-conductive materials are embedded in a first through hole that exposes the predetermined wiring line in the first multi-layered wiring layer and in a second through hole that exposes the predetermined wiring line in the third multi-layered wiring layer and is different from the first through hole, or a structure in which films including electrically-conductive materials are formed on inner walls of the first through hole and the second through hole” as combined with other limitations in claim 11.

Regarding independent claim 12 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a solid-state imaging device as recited in “a second substrate including a second semiconductor substrate and a second multi-layered wiring layer stacked on the second semiconductor substrate, the second semiconductor substrate having a circuit formed thereon, the circuit having a predetermined function; 
a third substrate including a third semiconductor substrate and a third multi- layered wiring layer stacked on the third semiconductor substrate, the third semiconductor substrate having a circuit formed thereon, the circuit having a predetermined function; and 
a third coupling structure for electrically coupling the circuit of the first substrate and the circuit of the third substrate to each other, 
wherein the first substrate, the second substrate, and the third substrate are stacked in this order, 
wherein the first substrate and the second substrate being bonded together such that the first multi-layered wiring layer and the second semiconductor substrate are opposed to each other, 
wherein the solid-state imaging device includes a first coupling structure for electrically coupling a circuit of the first substrate and the circuit of the second substrate to each other, 
wherein the first coupling structure includes a via having a structure in which electrically-conductive materials are embedded in a first through hole that exposes a predetermined wiring line in the first multi-layered wiring layer and in a second through hole that exposes a predetermined wiring line in the second multi-layered wiring layer and is different from the first through hole, or a structure in which films including electrically-conductive materials are formed on inner walls of the first through hole and the second through hole, 
wherein the second substrate and the third substrate are bonded together in a manner that the second multi-layered wiring layer and the third multi-layered wiring layer are opposed to each other, 
wherein the third coupling structure includes a via provided by penetrating at least the second substrate from a back surface side of the first substrate or a back surface side of the third substrate, the via electrically coupling a predetermined wiring line in the first multi-layered wiring layer and a predetermined wiring line in the third multi-layered wiring layer to each other; and
wherein the via has a structure in which an electrically-conductive material is embedded in one through hole provided to be in contact with the predetermined wiring line in the third multi-layered wiring layer and expose the predetermined wiring line in the first multi-layered wiring layer, or a structure in which a film including an electrically-conductive material is formed on an inner wall of the through hole” as combined with other limitations in claim 12.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        June 9, 2022